 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com

 7   Attorneys for Debtor / debtor-in-possession

 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                             SAN JOSE DIVISION
11
     In re:                                                Case No.: 20-50469 SLJ
12                                                         Chapter 11

13   Mordechai Koka,                                       DECLARATION OF DEBTOR IN
                                                           SUPPORT OF EX-PARTE
14                                                         APPLICATION OF DEBTOR FOR
                     Debtor / debtor-in-possession.        ORDER AUTHORIZING EMPLOYMENT
15                                                         OF BROKER / REALTOR

16                                                         Judge: Honorable Stephen L. Johnson

17

18
              I, Mordechai Koka, the Debtor / debtor-in-possession in the instant case, have personal
19   knowledge of the information contained herein, and if called upon to testify, I could and would
20   competently testify to the same. I hereby declare as follows:
21            1. On March 10, 2020, I filed the subject Chapter 11 petition for relief.
22            2. I remain in possession of my assets, and continue to manage my assets, as a
23   debtor-in-possession pursuant to 11 U.S.C. 1101 (1), 11047, and 1108.
24            3. I currently own the following three (3) real properties:

25             a. 858 Acalanes Road, Lafayette, CA 94549 (“Acalanes”);
               b. 1702 Paru Street, Alameda, CA 94501 (“Paru”); and
26             c. 3190 Vichy Avenue, Napa, CA 94558 (“Vichy”).

27

28
     DECLARATION OF DEBTOR IN SUPPORT OF                                              Case No. 20-50469 SLJ
     EX-PARTE APPLICATION OF DEBTOR FOR
Case:ORDER AUTHORIZING
      20-50469          EMPLOYMENT
                  Doc# 42  Filed: 05/12/20            Entered: 05/12/20 12:53:06          Page 1 of 4
     OF BROKER / REALTOR
 1           4. I have two liens attached to Paru: a 1st mortgage with Select Portfolio Servicing with a

 2   balance of approximately $822,770.00; a 2nd mortgage with CitiMortgage, Inc, with a balance of

 3   approximately $150,000.00.

 4           5. I have one lien attached to Vichy: a 1st mortgage with FCI Lender Services, Inc. with a
     balance of approximately $528,00.00.
 5
             6. Paru is worth approximately $1,752,013.00 and it accordingly has a significant
 6
     amount of equity; Vichy is worth approximately $879,000.00 and, likewise, has a significant
 7
     amount of equity as well.
 8
             7. My plan in the instant Chapter 11 is to sell these two properties to pay all of my claims
 9
     and debts with interest and to walk with any left-over equity / funds.
10
             8. To that end, I contacted a local Broker / Realtor to assist me with selling Paru and
11
     Vichy: Richard Dahnken, CA DRE License No. 01225792, of the real estate brokerage firm of
12
     Castlemont Realty, whose contact information is: Richard Dahnken, Castlemont Realty, 2760
13
     Camino Diablo, Suite B, Walnut Creek, CA 94597, telephone number 1-925-786-0825. Mr.
14   Dahnken was retained by me to prospectively sell Paru and Vichy (described in paragraph number
15   three (3) above).
16           9. I understand that the retention of Mr. Dahnken is subject to Court approval and the
17   resolution of any objections from any creditors or the U.S. Trustee’s Office. Mr. Dahnken is aware
18   of this as well.
19           10. Richard Dahnken has agreed to provide real estate services to me and I believe it

20   necessary to have Richard Dahnken employed in this Chapter 11 case to provide me with his

21   services. Such employment will include, without limitation, providing listing services for the sale

22   of the subject real properties (on the multiple listing service or “MLS”), holding open houses,

23   negotiations with prospective purchasers of the properties, and preparation of all necessary
     documents to effect the sale of the properties.
24
             11. I propose, upon the granting of this Application, to employ Richard Dahnken of
25
     Castlemont Realty as my real estate listing agent. He is extremely knowledgeable about the
26
     Alameda and Napa County real estate markets. He is experienced in the matters for which he is to
27
     be employed and is well-qualified to provide me with the requested, necessary services.
28
     DECLARATION OF DEBTOR IN SUPPORT OF                 -2-                         Case No. 20-50469 SLJ
     EX-PARTE APPLICATION OF DEBTOR FOR
Case:ORDER AUTHORIZING
      20-50469          EMPLOYMENT
                  Doc# 42  Filed: 05/12/20             Entered: 05/12/20 12:53:06     Page 2 of 4
     OF BROKER / REALTOR
 1           12. Richard Dahnken understands and agrees to accept such amounts as payment for his

 2   services as may be awarded by this Court. No compensation has been or will be paid post-petition

 3   by me to Richard Dahnken and only after upon proper application to and approval by the

 4   bankruptcy Court, after notice and a hearing.
             13. The listing agreements between Castlemont Realty / Richard Dahnken and I for
 5
     services to be provided for the sales of Paru and Vichy are attached to the Ex Parte Application as
 6
     Exhibit B and C, respectively.
 7
             14. To the best of my knowledge, information, and belief, Richard Dahnken of Castlemont
 8
     Realty is “disinterested”, as that term is defined in 11 U.S.C. 101(14), and none of the partners or
 9
     other professionals of Castlemont Realty are connected with me, any creditor, or any other party in
10
     interest, or their respective attorneys.
11
             15. To the best of the Debtor’s knowledge, information, and belief, neither Richard
12
     Dahnken nor Castlemont Realty represent any creditor or other party in this Chapter 11 case.
13
             16. It is my best interest that Richard Dahnken of Castlemont Realty continue to render
14   real estate listing services to me.
15           17. I am satisfied from the resume and Declaration of Richard Dahnken that he represents
16   no interest adverse to me or the estate, any creditors, or employees of the Region 17 United States
17   Trustee’s Office, and that the employment of Richard Dahnken of Castlemont Realty would be in
18   the best interests of the Chapter 11 estate.
19           18. Richard Dahnken, as stated in his concurrently filed declaration, understands that no

20   dual agency is allowed whatsoever.

21           19. WHEREFORE, I respectfully request that I be authorized, pursuant to 11 U.S.C.

22   §327(a) and 11 U.S.C. §1107(a), and in accordance with Rule 2014(a) of the Federal Rules of

23   Bankruptcy Procedure, to employ Richard Dahnken of Castlemont Realty as my real estate listing
     agent, as set forth above, and at the expense of the Chapter 11 estate.
24

25
     I declare under penalty of perjury that the foregoing is true and correct.
26

27

28
     DECLARATION OF DEBTOR IN SUPPORT OF               -3-                           Case No. 20-50469 SLJ
     EX-PARTE APPLICATION OF DEBTOR FOR
Case:ORDER AUTHORIZING
      20-50469          EMPLOYMENT
                  Doc# 42  Filed: 05/12/20           Entered: 05/12/20 12:53:06       Page 3 of 4
     OF BROKER / REALTOR
 1   Executed on May 12, 2020 in San Jose, CA.

 2

 3   Respectfully submitted,

 4
     /s/ Mordechai Koka
 5   Mordechai Koka
     Debtor / debtor-in possession
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF DEBTOR IN SUPPORT OF           -4-                        Case No. 20-50469 SLJ
     EX-PARTE APPLICATION OF DEBTOR FOR
Case:ORDER AUTHORIZING
      20-50469          EMPLOYMENT
                  Doc# 42  Filed: 05/12/20       Entered: 05/12/20 12:53:06    Page 4 of 4
     OF BROKER / REALTOR
